Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to remarks and amendment filed on 12/21/2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-20 are pending in this Office Action. Claims 1, 10, and 19 are independent claims.

Information Disclosure Statement
The Information Disclosure Statement(s) received on 9/18/2020 are in compliance with provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al. (US 2003/0093790, hereinafter Logan) in view of Pugsley et al. (US 2011/0138331, hereinafter Pugsley) and Bates et al. (US 2013/0317635, hereinafter Bates).

As to Claim 1, Logan discloses A method for playing media content from a playlist, the method comprising: 
generating playlist trailers for a plurality of playlists, respectively, by, for each of the plurality of playlists (Para. 0212-0214, 0267, Sweet spots could also be deduced, i.e. generate, by analyzing navigation patterns produced by other viewers. These would be the portions of segments. The metadata, which describes individual program segments, may be combined to form an ordered);
identifying a plurality of media content items from the playlist (Para. 0267, 0268, 0288, The metadata may include a playlist that specifies the sequence within which program segments will be played back);
identifying snippets from the identified plurality of media content items, the snippets having snippet durations less than durations of the identified plurality of media content items, respectively (Para. 0214, 0236, 0237, each snippet identifies the readily recognizable "sweet spot" of each program segment, the program segments may be readily and 
combining the identified snippets to generate a playlist trailer (Para. 0237, 0249, 0282, 0350-0352, To promote particular songs, albums, subscription or free broadcast programming, record companies and broadcasters might distribute metadata, which presented selected segments of recorded programming in organized " previews" designed to promote individual program segments. When selected, a given program listing may be immediately played in its entirety, a "sweet spot snippet" only may be played as a preview, or the selected segment may be added to a playlist.);
generating a user interface displaying a first card including a first graphical element representing a first playlist; receiving a user input to switch from the first playlist to a second playlist from the plurality of playlists (Para. 0282, 0288, The user interface presented to a user for program library and playlist management, select a playlist from the listing, Para. 0371, to select a new playlist amongst playlists); and upon receiving the user input to switch from the first playlist to the second playlist (Para. 0371, If the user selected a new playlist, segments from the new playlist could start playing immediately at the beginning of the newly selected playlist), automatically: displaying in the user interface a second card including a second graphical element representing the second playlist; providing the playlist trailer of the second playlist to cause automatic playback of the snippets of the playlist trailer of the second playlist in succession (Para. 0282, 0288, The user interface presented to a user for program library and playlist management, once selected, a given program listing may be immediately played a "sweet spot snippet" as a preview).
Logan does not explicitly disclose “a first card including a first graphical element”, “a second graphical element representing the second playlist”.
Pugsley explicitly discloses “generating a user interface displaying a first card including a first graphical element representing a first playlist”, “displaying in the user interface a second card including a second graphical element representing the second playlist” (Fig. 4B, Para. 0033-0036, In FIG. 4B, the album icon 435, i.e. playlist, that is upright at the front of the first area is the currently selected album, and information about that selected album is provided beneath the icon. In a configuration in which the albums shown are provided for sale, the interface could automatically begin a preview of each song (e.g., play the first 30 seconds), The user can utilize control arrows 445 or use a mouse cursor to scroll through the various albums 435, 447, 449, and 451, and each of these albums represents a selected seed album). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Logan with the teachings of Pugsley to provide the user with an interface that can allow for the user to fully appreciate and utilize the various products and services offered by the service provider (Pugsley, Para. 0001).
In addition, Bates explicitly discloses receiving a user input to switch to a second playlist from the plurality of playlists; and upon receiving the user input to switch to the second playlist, providing the playlist trailer of the second playlist to cause automatic playback, and upon completion of the playback of the playlist trailer of the second playlist, beginning the playback of the second playlist (Abstract, Para. 0020, 0066, 0074, 0076, 0089, 0129, receiving a request to audition a second audio content, providing the second audio content to be rendered by the at least one play back device for the duration of time, audition mode (quick-listen mode) may last until the content is complete. If a playlist was selected, the entire upon exiting audition mode playback of the second audio content, an option may also be provided for switching the playback of the second audio content in audition mode to a regular mode. In this case, playback devices playing the first audio content may switch to playing the second audio content). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Logan with the teachings of Bates to include a system providing previewing to the music track in audition mode then decide to switch the regular mode playback by playback devices (Bates: Para. 0091).


As to Claim 2, Logan as modified discloses The method of claim 1, further comprising generating the snippets from all the plurality of media content items in the playlist (Logan Para. 0350).

As to Claim 3, Logan as modified discloses The method of claim 1, further comprising generating the snippets from a subset of the plurality of media content items in the playlist (Logan Para. 0055, 0117, 0232, 0350).

Logan as modified discloses The method of claim 3, further comprising selecting the subset using one or more machine learning techniques (Logan Para. 0121, 0127, 0269).

As to Claim 5, Logan as modified discloses The method of claim 3, further comprising selecting the subset randomly (Logan Para. 0275, 0349).

As to Claim 6, Logan as modified discloses The method of claim 1, further comprising selecting each of the plurality of snippets based upon a location of a hook in each of the plurality of media content items (Logan Para. 0282).

As to Claim 7, Logan as modified discloses The method of claim 1, further comprising selecting each of the plurality of snippets based upon a predetermined portion at a beginning of each of the plurality of media content items (Logan Para. 0072, 0113, 0251).

As to Claim 8, Logan as modified discloses The method of claim 1, further comprising selecting each of the plurality of snippets of a uniform duration (Logan Para. 0113, 0251).

As to Claim 9, Logan as modified discloses The method of claim 1, further comprising selecting each of the plurality of snippets of a varying duration based upon a duration of a hook in each of the plurality of media content items (Logan Para. 0373, 0376).




As to claims 11-18, recite “a media playback device” with similar limitations to claims 2-9 respectively and are therefore rejected for the same reasons as discussed above.

As to claim 19, recites “a computer-readable storage device” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claim 20, recite “a computer-readable storage device” with similar limitations to claim 2 and is therefore rejected for the same reasons as discussed above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the combination of cited references does not discloses automatically, performs all of the following steps: displaying the second card on the user interface, causing the playback of a play list trailer associated with the second play list and upon completion of the playback of the play list trailer of the second play list, beginning the playback of the second play list as cited in claim 1.



Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        1/12/2021